           Case 1:18-cv-02002-ELH Document 13 Filed 08/14/19 Page 1 of 10



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND
                                        Northern Division


ALEXANDRA DEITEMYER

         Plaintiff

v.                                                        Case No. ELH-18-CV-2002
STEVEN RYBACK, ET AL.,

         Defendants



     DEFENDANTS STEVEN RYBACK, JONATHAN BIERER AND THE BIERER LAW
                 GROUP, P.A.’S ANSWER TO THE COMPLAINT

         Defendants Steven Ryback, Jonathan Bierer and The Bierer Law Group, P.A. (hereinafter

collectively referred to as the “Bierer Defendants”), by and through their undersigned counsel,

hereby answer Plaintiff’s Complaint as follows:1

         1.        The Bierer Defendants admit that Plaintiff is currently unrepresented, deny that

they are liable to the Plaintiff and admit that Plaintiff has brought suit under the Fair Debt

Collection Practices Act. The remaining averments in ¶ 1 of the Complaint call for legal

conclusions for which no response is required.

         2.        Paragraph 2 requires a legal conclusion to which no response is required.

         3.        Paragraph 3 requires a legal conclusion to which no response is required.

         4.        The Bierer Defendants lack sufficient information to admit or deny the allegations

in Paragraph 4 of the Complaint.




1
 On August 6, 2019, Judge Ellen Lipton Hollander entered an Order granting the Bierer Defendants’ Motion to
Dismiss as to Plaintiff’s claims under 15 U.S.C. § 1692c(b) and § 1692i(b).


J:\8A860\Plead\Answer.Doc
         Case 1:18-cv-02002-ELH Document 13 Filed 08/14/19 Page 2 of 10



       5.      The Bierer Defendants admit that the Bierer Law Group, P.A. is a Professional

Association organized under the laws of the State of Maryland, that the law firm transacts

business in Maryland, that Jonathan Bierer is its resident agent and that its address is 502 S.

Sharp Street, Suite 1100, Baltimore, MD 21201. The remaining averments in ¶ 5 of the

Complaint call for legal conclusions for which no response is required.

       6.      The Bierer Defendants admit that Steven Ryback is an attorney licensed to

practice law in the State of Maryland, that he is employed in that capacity by the Bierer Law

Group, P.A. and that he renders legal services in connection with the collection of debts to

clients of the Bierer Law Group, P.A. The remaining averments in ¶ 6 of the Complaint call for

legal conclusions for which no response is required.

       7.      The Bierer Defendants admit that Jonathan Bierer is an attorney licensed to

practice law in the State of Maryland, that he is employed in that capacity by the Bierer Law

Group, P.A. and that he renders legal services in connection with the collection of debts to

clients of the Bierer Law Group, P.A. The remaining averments in ¶ 7 of the Complaint call for

legal conclusions for which no response is required.

       8.      The Bierer Defendants lack sufficient information to admit or deny the allegations

in Paragraph 8 of the Complaint.

       9.      The Bierer Defendants lack sufficient information to admit or deny the allegations

in Paragraph 9 of the Complaint.

       10.     The Bierer Defendants incorporate by reference their responses to ¶¶ 1-9 into this

answer to paragraph 10 of the Complaint.


       11.     The Bierer Defendants admit that Plaintiff, under her maiden name, entered into a

Non-Negotiable Credit Agreement with JP Morgan Chase Bank, N.A. on or about August 24,



                                                 2
         Case 1:18-cv-02002-ELH Document 13 Filed 08/14/19 Page 3 of 10



2005 in the principal amount of $16,042.78. The Bierer Defendants are without sufficient

information to admit or deny the allegations pertaining to Plaintiff’s intent and/or how the funds

in question were used. The remaining averments in ¶ 11 of the Complaint call for legal

conclusions for which no response is required.

       12.     Paragraph 12 requires a legal conclusion to which no response is required. To the

extent a response is required the allegations are denied.

       13.     The Bierer Defendants lack sufficient information to admit or deny the allegations

in Paragraph 13 of the Complaint.

       14.     The Bierer Defendants lack sufficient information to admit or deny the allegations

in Paragraph 14 of the Complaint.

       15.     The Bierer Defendants lack sufficient information to admit or deny the allegations

in Paragraph 15 of the Complaint.

       16.     The Bierer Defendants lack sufficient information to admit or deny the allegations

in Paragraph 16 of the Complaint.

       17.     The Bierer Defendants lack sufficient information to admit or deny the allegations

in Paragraph 17 of the Complaint.

       18.     The Bierer Defendants lack sufficient information to admit or deny the allegations

in Paragraph 18 of the Complaint.

       19.     The Bierer Defendants admit that they are not lenders and did not offer to extend

credit to the Plaintiff. The Bierer Defendants lack sufficient information to admit or deny the

remaining averments in ¶ 19 of the Complaint.

       20.     The Bierer Defendants lack sufficient information to admit or deny the allegations

in Paragraph 20 of the Complaint.




                                                 3
         Case 1:18-cv-02002-ELH Document 13 Filed 08/14/19 Page 4 of 10



       21.     The Bierer Defendants lack sufficient information to admit or deny the allegations

in Paragraph 21 of the Complaint.

       22.     The Bierer Defendants lack sufficient information to admit or deny the allegations

in Paragraph 22 of the Complaint.

       23.     The Bierer Defendants lack sufficient information to admit or deny the allegations

in Paragraph 23 of the Complaint.

       24.     The Bierer Defendants lack sufficient information to admit or deny the allegations

in Paragraph 24 of the Complaint.

       25.     The Bierer Defendants lack sufficient information to admit or deny the allegations

in Paragraph 25 of the Complaint. Moreover, this paragraph calls for legal conclusions for which

no response is required.

       26.     Paragraph 26 requires a legal conclusion to which no response is required. To the

extent that ¶ 26 contains factual averments, the Bierer Defendants lack sufficient information to

admit or deny these allegations, except that the Bierer Defendants deny Plaintiff’s claim that no

attorney-client relationship existed between them and NCSLT 2005-3 and/or TSI.

       27.     Paragraph 27 requires a legal conclusion to which no response is required. To the

extent that a response is required The Bierer Defendants admit that Plaintiff has accurately cited

the provisions of 15 U.S.C. § 1692g(a)(2).

       28.     Paragraph 28 requires a legal conclusion to which no response is required. To the

extent that a response is required The Bierer Defendants admit that Plaintiff has accurately cited

the provisions of 15 U.S.C. § 1692a(4).

       29.     Paragraph 29 requires a legal conclusion to which no response is required. To the

extent that a response is required The Bierer Defendants admit that they are not creditors and




                                                 4
         Case 1:18-cv-02002-ELH Document 13 Filed 08/14/19 Page 5 of 10



lack sufficient information to admit or deny whether NCSLT 2005-3 is a creditor as the term is

defined by the FDCPA.

       30.      Paragraph 30 requires a legal conclusion to which no response is required. To the

extent that a response is required The Bierer Defendants admit that Plaintiff has accurately cited

a portion of 15 U.S.C. § 1692e.

       31.     The Bierer Defendants admit that Plaintiff has brought suit against them, and

deny any and all liability to the Plaintiff. The Bierer Defendants deny that any of their

communications were false, misleading and/or would have deceived the least sophisticated

consumer and admit that they sought to collect a debt on behalf of NCSLT 2005-3. The Bierer

Defendants lack sufficient information to admit or deny the remaining allegations in Paragraph

31 of the Complaint.

       32.     The Bierer Defendants admit that they are attorneys and that they were counsel

for NCSLT 2005-3. The Bierer Defendants lack sufficient information to admit or deny the

remaining allegations in Paragraph 32 of the Complaint.

       33.     The Bierer Defendants admit that they are unrelated to NCSLT 2005-3 and TSI in

terms of corporate control and ownership. The Bierer Defendants further admit that no outside

investor has an ownership interested in the Bierer Law Group, P.A. The Bierer Defendants lack

sufficient information to admit or deny the remaining allegations in Paragraph 33 of the

Complaint.

       34.     No response is required pursuant to Judge Hollander’s August 6, 2019, Order

granting the Bierer Defendants’ Motion to Dismiss as to Plaintiff’s claims under 15 U.S.C. §

1692c(b) and § 1692i(b).




                                                 5
         Case 1:18-cv-02002-ELH Document 13 Filed 08/14/19 Page 6 of 10



       35.     No response is required pursuant to Judge Hollander’s August 6, 2019, Order

granting the Bierer Defendants’ Motion to Dismiss as to Plaintiff’s claims under 15 U.S.C. §

1692c(b) and § 1692i(b).

       36.     The Bierer Defendants admit that they served Plaintiff with the Complaint in the

matter styled National Collegiate Student Loan Trust 2005-3 v. Alexandra Marino, District Court

of Maryland for Montgomery County (subsequently transferred to Frederick County), that

attached to the Complaint was an affidavit of Dudley Turner, that the total amount (principal plus

interest) sought was $22,426.16 and that Plaintiff’s student loan was in default. The Bierer

Defendants deny the remaining factual allegations in ¶ 36 of the Complaint and that they violated

15 U.S.C. § 1692e through the use of false, deceptive and/or misleading representations or

otherwise.

       37.     Paragraph 37 requires a legal conclusion to which no response is required. To the

extent that a response is required the averments in ¶ 37 are denied. The Bierer Defendants

further deny that they violated 15 U.S. C. § 1692g.

       38.     No response is required pursuant to Judge Hollander’s August 6, 2019, Order

granting the Bierer Defendants’ Motion to Dismiss as to Plaintiff’s claims under 15 U.S.C. §

1692c(b) and § 1692i(b). To the extent that a response is required the Bierer Defendants admit

that they contacted the clerk of the District Court of Maryland for Montgomery County, deny

that they violated 15 U.S.C. § 1692c(b) and admit the case was transferred to the District Court

of Maryland for Frederick County.

       39.     The Bierer Defendants’ admit that they received correspondence from Plaintiff,

deny that they violated §§ 1692c and/or 1692e of the FDCPA and deny that Plaintiff has suffered

any damages.




                                                6
         Case 1:18-cv-02002-ELH Document 13 Filed 08/14/19 Page 7 of 10



        40.     No response is required pursuant to Judge Hollander’s August 6, 2019, Order

granting the Bierer Defendants’ Motion to Dismiss as to Plaintiff’s claims under 15 U.S.C. §

1692c(b) and § 1692i(b). To the extent that a response is required the Bierer Defendants deny

that they violated 15 U.S.C. 1692c(b) and that they put Plaintiff is a stressful position. The Bierer

Defendants admit the remaining factual assertions in ¶ 40 of the Complaint.

        41.     No response is required pursuant to Judge Hollander’s August 6, 2019, Order

granting the Bierer Defendants’ Motion to Dismiss as to Plaintiff’s claims under 15 U.S.C. §

1692c(b) and § 1692i(b). To the extent that a response is required the Bierer Defendants deny

that they violated 15 U.S.C. 1692c(b) and admit that they requested that judgment be entered

against Plaintiff.

        42.     No response is required pursuant to Judge Hollander’s August 6, 2019, Order

granting the Bierer Defendants’ Motion to Dismiss as to Plaintiff’s claims under 15 U.S.C. §

1692c(b) and § 1692i(b). Furthermore, paragraph 42 requires a legal conclusion to which no

response is required. To the extent that a response is required, the Bierer Defendants admit that

they had communications with the clerks of the District Court of Maryland for Montgomery and

Frederick Counties and deny the remaining averments and allegations in this paragraph.

        43.     The Bierer Defendants lack sufficient information to admit or deny the allegations

in Paragraph 43 of the Complaint.

        44.     The Bierer Defendants admit that they are attorneys licensed to practice law in

Maryland, that they file lawsuits on behalf of clients, that in some of these lawsuits they seek to

collect past due and owing debts on behalf of their clients and that and that they search databases

to determine whether potential defendants are members of the military. The Bierer Defendants

deny that they have violated the FDCPA, or any other Federal or State statutes.




                                                 7
             Case 1:18-cv-02002-ELH Document 13 Filed 08/14/19 Page 8 of 10



        45.      The Bierer Defendants deny that they have violated the FDCPA, or any other

Federal or State statutes and admit that Plaintiff is currently proceeding pro se.

        46.      The Bierer Defendants lack sufficient information to admit or deny the allegations

in Paragraph 46 of the Complaint.

        47.       The Bierer Defendants admit that they sent communications to the Plaintiff and

the clerks of the District Courts of Maryland, and deny the remaining allegations and averments

in ¶ 47 of the Complaint. The Bierer Defendants further deny that they violated 15 U.S.C. §§

1692c and/or 1692e.

        48.       Paragraph 48 requires a legal conclusion to which no response is required. To the

extent a response is required, ¶ 48 of the Complaint is denied.


        49.      Denied.


        50.      Paragraph 50 requires a legal conclusion to which no response is required. To the

extent a response is required, ¶ 50 of the Complaint is denied.


        51.      Denied.


        52.      Denied.


        53.      Denied.


        54.      Denied.


        55.      Denied as phrased, as the Bierer Defendants never issued an invoice to the

Plaintiff.


Affirmative and Other Defenses



                                                  8
        Case 1:18-cv-02002-ELH Document 13 Filed 08/14/19 Page 9 of 10



1.     Plaintiff’s Amended Complaint fails state a claim upon which relief can be granted.

2.     Plaintiff’s claims are barred, in whole or in part, by the applicable statutes of limitations.

3.     Plaintiff’s claims are barred, in whole or in part, by res judicata.

4.     Plaintiff’s claims are barred, in whole or in part, by collateral estoppel.

5.     Plaintiff’s claims are barred, in whole or in part, by waiver.

6.     Plaintiff’s claims are barred, in whole or in part, by accord and satisfaction.

7.     Plaintiff’s claims are barred by the Bona Fide Error Defense.



                                      Respectfully submitted



                                                     /s/
                                      Daniel R. Hodges, Esquire (Fed. Bar #28252)
                                      Eccleston & Wolf, P.C.
                                      7240 Parkway Drive
                                      Fourth Floor
                                      Hanover, Maryland 21076
                                      Phone: 410-752-7474
                                      Fax: 410-752-0611
                                      Email: hodges@ewmd.com
                                      Attorneys for the Bierer Defendants



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 14th day of August, 2019, a copy of the foregoing

Answer was served via electronic PACER filing and via first class mail on:


                              Alexandra Deitemyer
                              2018 Tuscarora Valley Court
                              Frederick, Maryland 21702
                              Pro se Plaintiff

                              Padraic Kevin Keane, Esq.
                              Jordan Coyne LLP



                                                  9
Case 1:18-cv-02002-ELH Document 13 Filed 08/14/19 Page 10 of 10



                10509 Judicial Dr
                Ste 200
                Fairfax, VA 22030
                Counsel for Co-Defendant Transworld Systems, Inc.


                _________/s/________________________
                Daniel R. Hodges, Esquire (Fed. Bar #28252)




                                10
